COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00354-CR
                               NO. 02-14-00355-CR


RHONDA LORENE LADON                                                     APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
               TRIAL COURT NOS. 1373995D, 1374235D

                                       ----------

                         MEMORANDUM OPINION 1

                                       ----------

      Appellant Rhonda Lorene Ladon pled guilty and judicially confessed to

possession of less than one gram of methamphetamine and theft. Under the

terms of plea bargain agreements, the trial court sentenced her to nine months’

confinement in each case, with the sentences running concurrently. In each

case, the trial court signed a certification stating that appellant had entered a plea

      1
       See Tex. R. App. P. 47.4.
bargain and had “NO right of appeal.” Appellant and her trial counsel also signed

the certifications. Nonetheless, appellant brought these appeals.

      We sent a letter to appellant in which we informed her of the contents of

the certifications and stated that we could dismiss the appeals unless, by

September 18, 2014, she filed a response showing grounds for continuing the

appeals. She has not responded. Thus, in accordance with the trial court’s

certifications, we dismiss these appeals. See Tex. R. App. P. 25.2(a)(2), (d),

43.2(f), 44.3; Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 4, 2014




                                        2